Title: From Alexander Hamilton to Thomas Mifflin, 10 June 1791
From: Hamilton, Alexander
To: Mifflin, Thomas


Treasury DepartmentJune 10th 1791
Sir
Having received the return the want of which delayed a definitive answer to yours Letter of the fifth of May; I have now the honor to inform you that this department is ready to proceed in the business which is the Subject of it.
According to the course of Proceedings at the Treasury the adjustment will begin with the Auditor and be completed by the Comptroller. The Auditor will accordingly be ready at any time to enter upon the matter with any person whom you shall be pleased to authorize for the purpose, on behalf of the State.
I have the honor to be   Sir   Your Most Obedient Servant
Alexander HamiltonSecry of the Treasury of the United States
His Excellency Thomas MifflinGovernor of Pennsylvania
